Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. – (“Mining Chat Conversations: The Next Frontier” – hereinafter referred to as Ramachandran.)  Caruana et al. – (“Ensemble Selection from Libraries of Models” – hereinafter referred to as Caruana) 

In regards to claim 1, Ramachandran discloses a computer system implemented method comprising: 
receiving identification of a first content class deemed to be important by a user of a first set of one or more users and training a first classifier to recognize content matching the first content class, where the training is on text of communication among the one or more users; (Ramachandran page 2 second paragraph teaches “Our initial approach used mission specific keywords are specified by Subject-Matter Experts (SMEs).” This would amount to receiving a first content class deemed important to users (SMEs). Also page 2 paragraph 3 teaches that “All trainees use a database system called Joint Automated Deep Operations Coordination System (JADOCS) to record critical information about the various missions, such as target intelligence, operational orders etc. A very common practice is to copy over messages from chat streams to the JADOCS database (DB) as annotations. This results in a set of chat messages stored in JADOCS with definite mission associations that can be mined to learn mission-specific identifiers.” This teaches trainees (first, second, etc. users) using JADOCs to record mission information (text communications) along with critical information (deemed to be important by users) such as target intelligence, operational orders, etc. (first, second, etc. content classes. Then page 2 paragraph 4 teaches “We modified the analysis algorithm to use Naïve Bayes classifiers that were trained on known mission-message associations.” This teaches training a classifier to recognize content matching the first class deemed important users.)

(Ramachandran page 2 second paragraph teaches “Our initial approach used mission specific keywords are specified by Subject-Matter Experts (SMEs).” This would amount to receiving a first and second content class deemed important to users (SMEs), wherein they are more than SME. Also page 2 paragraph 3 teaches that “All trainees use a database system called Joint Automated Deep Operations Coordination System (JADOCS) to record critical information about the various missions, such as target intelligence, operational orders etc. A very common practice is to copy over messages from chat streams to the JADOCS database (DB) as annotations. This results in a set of chat messages stored in JADOCS with definite mission associations that can be mined to learn mission-specific identifiers.” This teaches trainees (first, second, etc. users) using JADOCs to record mission information (text communications) along with critical information (deemed to be important by users) such as target intelligence, operational orders, etc. (first, second, etc. content classes. Then page 2 paragraph 4 teaches “We modified the analysis algorithm to use Naïve Bayes classifiers that were trained on known mission-message associations.” This teaches training a classifier to recognize content matching the first class deemed important users.)

providing a classifier, where the classifier includes the first and second classifiers; and (Ramachandran page 2 paragraph 4 teaches “To handle multiple classes, we have used a one-against-all approach, where each class has a dedicated classifier trained on a data set where the positive examples are labeled messages belonging to that class, and negative examples are labeled messages belonging to the rest of the classes.” This teaches create a classifier wherein it is made of multiple of other classifiers (first and second) and wherein each of the classifiers on trained on specific positive examples of that class.)

applying the classifier to text of communication among one or more users of a second set of one or more users, where applying the classifier to Filing Date: October 23, 2017text of communication among the one or more users of the second set includes tagging, by the classifier, content in text of communication among the one or more users of the second set, where the tagging is responsive to the first and second classifiers recognizing their respective content classes in text of communication among the one or more users of the second set. (Ramachandran page 2 paragraph 4 teaches “Unlabeled chat messages are classified by passing each message to each of the classifiers. A message is labeled with a topic/mission if the corresponding classifier assigns it a high probability (i.e. higher than a parameterized threshold).” This teaches applying the classifier to the text communications (unlabeled chat messages) from a set of users and tagging it (labeled with a topic/mission) based on classifiers recognizing content class.)

However Ramachandran does not explicitly disclose a composite classifier.

Caruana discloses a composite classifier, wherein the composite classifiers includes a first and second classifier. (Caruana abstract and paragraph 1 of section teaches wherein an ensemble (composite classifier) is made of a collection of models (first and second classifier). Also see page 1 right column steps 1-4 that disclose an ensemble made of a number of models, wherein the models are interpreted to be classifiers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramachandran with that Caruana to create a 

 In regards to claim 3, Ramachandran in view of Caruana disclose the method of claim 1, where the first set of one or more users includes at least one user who is different than at least one user of the second set of one or more users. (Ramachandran page 2 second paragraph teaches “Our initial approach used mission specific keywords are specified by Subject-Matter Experts (SMEs).” This would amount to receiving a first and second content class deemed important to users (SMEs), wherein they are more than SME. Also as there more than one SME so they are different and what is important to each is different, thus different users sets.)

In regards to claim 7, Ramachandran in view of Caruana disclose the method of claim 1, where training the first classifier on the text of communication among the one or more users of the first set of users includes training the first classifier on text of a persistent collaboration that includes the one or more users of the first set. (Ramachandran page 2 paragraph 4 teaches “Unlabeled chat messages are classified by passing each message to each of the classifiers. A message is labeled with a topic/mission if the corresponding classifier assigns it a high probability (i.e. higher than a parameterized threshold).” This teaches applying the classifier to the text communications (unlabeled chat messages) from a set of users and tagging it (labeled with a topic/mission) based on classifiers recognizing content class. In addition this teaches persistent collaboration as chat message or a persistent collaboration where two people talk or message back and forth.)

(Caruana  page 1 right column paragraph 2 and steps 1-4 teaches a library of models (classifiers) that are combined to form an ensemble (composite classifier). Also page 2 left column second paragraph teaches adding all models to the library, wherein they can be used to create composite classifiers.)

In regards to claim 14 Ramachandran in view of Caruana disclose the method of claim 16, comprising: determining weighting between the first and second classifiers; and determining content input for the second classifier content class based on the weighting, so that input required for the second classifier content class tends to be minimized.  (Caruana page 1 introduction states “An ensemble is a collection of models with predictions are combined by weighted averaging or voting.” Caruana Page 2 section right column first paragraph states “This flattens the performance curve past the peak, and allows selection to fine tune ensembles by weighting models: models added to the ensemble multiple times receive more weight.” This teaches each model or classifier has an associated weighting to it and determining what class content belongs is depending on weighting of each model.)

Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. – (“Mining Chat Conversations: The Next Frontier” – hereinafter referred to as Ramachandran.)  in view of Caruana et al. – (“Ensemble Selection from Libraries of Models” – hereinafter referred to as Caruana) and further in view of Beechum et al. – (US 2014/0114895 A1 – Hereinafter referred to as Beechum)


Beechum discloses training the composite classifier on the text of communication among the one or more users of the second set, including: receiving, by a user interface action of one of the one or more users of the second set, selection of a portion of the text of communication among the one or more users of the second set; and adding the portion of the text to training data for the composite classifier responsive to receiving the selection.  (Beechum fig. 6 teaches escalating chat messages (text communications) to a moderator (user of second set). Figure 7 teaches the moderator reclassifying (selection portions of text) chat lines as acceptable or unacceptable (first and second content classes) and adding this portion of text to training data and using this to retrain the composite classifier (fig. 7 element 735. Also see paragraph [0055] wherein it teaches moderator tagged and reclassified lines are used to retrain the composite classifier.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramachandran with that of Beechum in order to include a allow for using selected message by a user for training a system as both references deal with classifying chat messages and the benefit of doing so it allows the user to customize the system to be exactly what they need.

In regards to claim 10, Ramachandran in view of Caruana disclose the method of claim 1, but fails to disclose where the composite classifier tagging includes: tagging content recognized by the first (Beechum figure 5 teaches wherein a first classifier (level 1) tags a chat as having high bad to good chat ratio (tag as bad) and sent to level 2 classifier (second classifier). Then in fig. 6 level 2 chat classifier at element 615 tags it as acceptable, thus negating first classifier.)
Beechum discloses tagging content recognized by the first and second classifiers with at least a tag of the content class of the composite classifier, where the tag of the content class of the composite classifier corresponds to a tag for the content class of the first classifier, unless the content class of the second classifier negates the content class of the first classifier. (Beechum figure 5 teaches wherein a first classifier (level 1) tags a chat as having high bad to good chat ratio (tag as bad) and sent to level 2 classifier (second classifier). Then in fig. 6 level 2 chat classifier at element 615 tags it as acceptable, thus negating first classifier.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramachandran with that of Beechum in order to include a allow for using one tag that negates other tags as both references deal with classifying chat messages and the benefit of doing so it allows the user to customize the system to be exactly what they need especially in cases wherein both tags can be true but one is more specific, thus creating a more accurate system.

In regards to claim 11, Ramachandran in view of Caruana disclose the method of claim 1, but fails to disclose where the composite classifier tagging includes: tagging content recognized by the first and second classifiers with at least a tag of the content class of the composite classifier, where the tag of 
Beechum discloses where the composite classifier tagging includes: tagging content recognized by the first and second classifiers with at least a tag of the content class of the composite classifier, where the tag of the content class of the composite classifier corresponds to a tag for a most specific one of the content classes of the first and second classifiers. (Beechum figure 5 teaches wherein a first classifier (level 1) tags a chat as having high bad to good chat ratio (tag as bad) and sent to level 2 classifier (second classifier). Then in fig. 6 level 2 chat classifier at element 615 tags it as acceptable, thus not using the tag of the first classifier, and using he more correct classifier. Wherein the more specific is interpreted as correct.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramachandran with that of Beechum in order to include a allow for using one tag that negates other tags as both references deal with classifying chat messages and the benefit of doing so it allows the user to customize the system to be exactly what they need especially in cases wherein both tags can be true but one is more specific, thus creating a more accurate system.

In regards to claim 12, Ramachandran in view of Caruana disclose the method of claim 1, but fails to disclose where the composite classifier tagging includes: tagging content recognized by the first and second classifiers with at least a tag of the content class of the composite classifier, where the tag of the content class of the composite classifier corresponds to a tag for the content class of the first classifier, unless the content class of the second classifier is for a more specific content class.
Beechum discloses where the composite classifier tagging includes: tagging content recognized by the first and second classifiers with at least a tag of the content class of the composite classifier, (Beechum figure 5 teaches wherein a first classifier (level 1) tags a chat as having high bad to good chat ratio (tag as bad) and sent to level 2 classifier (second classifier). Then in fig. 6 level 2 chat classifier at element 615 tags it as acceptable, thus not using the tag of the first classifier, and using he more correct classifier. Wherein the more specific is interpreted as correct.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramachandran with that of Beechum in order to include a allow for using one tag that negates other tags as both references deal with classifying chat messages and the benefit of doing so it allows the user to customize the system to be exactly what they need especially in cases wherein both tags can be true but one is more specific, thus creating a more accurate system.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. – (“Mining Chat Conversations: The Next Frontier” – hereinafter referred to as Ramachandran.)  in view of Caruana et al. – (“Ensemble Selection from Libraries of Models” – hereinafter referred to as Caruana) and in further view of Ben-Kiki et al. – (US 2018/0344242 A1 – hereinafter referred to as Tomer). 

In regards to claim 5, Ramachandran in view of Caruana disclose the system of claim 1, but fails to disclose where the first content class identifies that a certain type of user response is indicated in the text of communication among the one or more users of the first set.
Tomer where the first content class identifies that a certain type of user response is indicated in the text of communication. (Tomer paragraph [0059] teaches “As described herein, the Happify system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramachandran in view of Caruana with that of Tomer as Ramachandran and Tomer both deal with message classification. The benefit of doing so it allows for a user to quickly identify responses that are positive, neutral or negative which provides the benefit of prioritizing what messages need to be addressed first. 

Allowable Subject Matter
Claims 4, 6, 13, 15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/               Primary Examiner, Art Unit 2127